DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1,3-6, 9-11, 13-17, 19 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Breithaupt et al. (US 5509606).
Breithaupt discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 41 for receiving and conducting a liquid, a liquid inlet 25 and a liquid outlet 45, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 47 is arranged in the volume, wherein at least one deviating device 39 is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet is deviated so that a flow path is increased, and further wherein  the electrical heating apparatus is configured in such a way that it can be mounted and vented in at least two different installation positions.    It is again noted that Applicant does not discuss a vent structure in particular, but indicates preferably, the liquid outlet is/can be arranged either at the same height as or above the liquid inlet in at least three different installation positions.  In one specific embodiment, the liquid outlet is/can be arranged at the height of the liquid inlet in two installation positions and above the liquid inlet in a third installation position.  In this way, effective operation as well as venting can be made possible in a straightforward way in three different installation positions.

 
    PNG
    media_image1.png
    861
    1139
    media_image1.png
    Greyscale





    PNG
    media_image2.png
    864
    979
    media_image2.png
    Greyscale

 
3.  Electrical heating apparatus according to claim 1, wherein the liquid inlet 25 and the liquid outlet 45 are arranged next to one another and/or on the same side of the electrical heating apparatus. 
 
4.  Electrical heating apparatus according to claim 1, wherein the liquid inlet 25 and the liquid outlet 45 are at a distance A from one another which is less than half a maximum possible distance B between two points inside the volume. 
 
    PNG
    media_image3.png
    864
    979
    media_image3.png
    Greyscale

5.  Electrical heating apparatus according to claim 1, wherein the liquid outlet 45 lies either at the same height as or above the liquid inlet in at least three different installation positions (shown below)

6.  Electrical heating apparatus according to claim 1, wherein the flow path increased by the deviating device C is at least twice a distance between A the liquid inlet and the liquid outlet. 
    PNG
    media_image4.png
    864
    979
    media_image4.png
    Greyscale

 

9.  Electrical heating apparatus according to claim 1, wherein at least one tubular heating body 47 and/or at least one layer heater is provided as the heating element or a part thereof. 
 
10.  Motor vehicle  10 comprising an electrical heating apparatus 27 according to claim 1. 
 
    PNG
    media_image5.png
    579
    885
    media_image5.png
    Greyscale

11.  Method for operating a heating apparatus according to claim 1, wherein the liquid flows in through the liquid inlet and flows out from the liquid outlet with an increased temperature. 
Heating element 47 is also controlled by temperature controller 49, also powered by electrical power from electrical wires 51 and power wires 37.  The temperature of fluid 43 in container 41 is maintained at a predetermined maximum temperature no more than about 50.degree.  F. above ambient temperature.
 
13.  Use of a heating apparatus 27 according to claim 1 as a preheating device and/or auxiliary heating device.  The use of the device to heat washer fluid in considered auxiliary to the vehicle heating.
 
14.  Electrical heating apparatus according to claim 1, wherein the electrical heating apparatus 27 is a parking heater (useable while vehicle is parked).
 
15.  Electrical heating apparatus according to claim 1, wherein the liquid is water. 
Reservoir 17 is filled with washer fluid, normally a fluid which contains detergent, antifreeze or other components in water, via cap 19.
 
16.  Electrical heating apparatus according to claim 1, wherein the heating element 47 is a heating resistor. 
Also forming part of heater 27 is a heating element 47 which is powered by electrical power from electrical wires 37.
 
17.  Electrical heating apparatus according to claim 4, wherein the liquid inlet and the liquid outlet are at a distance from one another which is less than one quarter of the maximum possible distance. 

    PNG
    media_image3.png
    864
    979
    media_image3.png
    Greyscale

19.  Electrical heating apparatus according to claim 1, wherein the deviating device 39 is a separating wall. (tube 39 serves as a separating wall) 
Claim(s) 1, 3-4, 6, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Oh (US 2014/0161431)
Oh discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 10 for receiving and conducting a liquid, a liquid inlet 30 and a liquid outlet 40, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 20 is arranged in the volume, wherein at least one deviating device 11 is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet is deviated so that a flow path is increased, and further wherein  the electrical heating apparatus is configured in such a way that it can be mounted and vented in at least two different installation positions. 
3.  Electrical heating apparatus according to claim 1, wherein the liquid inlet 25 and the liquid outlet 45 are arranged next to one another and/or on the same side of the electrical heating apparatus. 
 
4.  Electrical heating apparatus according to claim 1, wherein the liquid inlet 25 and the liquid outlet 45 are at a distance A from one another which is less than half a maximum possible distance B between two points inside the volume. 
6.  Electrical heating apparatus according to claim 1, wherein the flow path increased by the deviating device C is at least twice a distance between A the liquid inlet and the liquid outlet.
11.  Method for operating a heating apparatus according to claim 1, wherein the liquid flows in through the liquid inlet and flows out from the liquid outlet with an increased temperature. 

    PNG
    media_image6.png
    445
    847
    media_image6.png
    Greyscale

    PNG
    media_image6.png
    445
    847
    media_image6.png
    Greyscale

12.  Method according to claim 11, wherein the liquid flowing out of the volume is used to heat an interior of a motor vehicle and/or to heat a propulsion element (transmission). 
 

 Claim(s) 1, 7, 11-12 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Furstenau (US 1359049)
Furstenau discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 1 for receiving and conducting a liquid, a liquid inlet 2 and a liquid outlet 2, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 8 is arranged in the volume, wherein at least one deviating device A is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet is deviated so that a flow path is increased, and further wherein  the electrical heating apparatus is configured in such a way that it can be mounted and vented in at least two different installation positions. 

    PNG
    media_image7.png
    886
    897
    media_image7.png
    Greyscale

    PNG
    media_image7.png
    886
    897
    media_image7.png
    Greyscale

7.  Electrical heating apparatus according to claim 1, wherein the deviating device A separates the volume into at least two subvolumes B, C which are connected to one another by at least one or precisely one connecting opening, the connecting opening being further away from the liquid inlet than the liquid outlet is, and/or a heating element 8 or a section thereof being arranged in both subvolumes B and C. 

    PNG
    media_image8.png
    886
    897
    media_image8.png
    Greyscale


11.  Method for operating a heating apparatus according to claim 1, wherein the liquid flows in through the liquid inlet and flows out from the liquid outlet with an increased temperature. The liquid is intentionally heated by the heater. 


12.  Method according to claim 11, wherein the liquid flowing out of the volume is used to heat an interior of a motor vehicle and/or to heat a propulsion element (engine). 

20.  Method according to claim 12, wherein the liquid flowing out of the volume is used to heat a passenger seat, and/or an engine. The device is used to heat an automobile engine.

 
 Claim(s) 1, 6, 18 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Niederer et al. (US 9161391)
Niederer discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 32 for receiving and conducting a liquid, a liquid inlet 36 and a liquid outlet 36, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 24 is arranged in the volume, wherein at least one deviating device 34 is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet (path 40) is deviated so that a flow path is increased, and further wherein  the electrical heating apparatus is configured in such a way that it can be mounted and vented in at least two different installation positions. 
 . 

6.  Electrical heating apparatus according to claim 1, wherein the flow path increased by the deviating device 34 is at least twice a distance between A the liquid inlet and the liquid outlet.

18.  Electrical heating apparatus according to claim 6, wherein the flow path X increased by the deviating device is at least eight times a distance A between the liquid inlet and the liquid outlet. 


    PNG
    media_image9.png
    1003
    969
    media_image9.png
    Greyscale

    PNG
    media_image9.png
    1003
    969
    media_image9.png
    Greyscale


    PNG
    media_image10.png
    1536
    1141
    media_image10.png
    Greyscale


Claim(s) 1, 8 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Arkashevski et al. (US 7905427)
Arkashevski discloses:
1.  Electrical heating apparatus for a motor vehicle, comprising a volume 104 for receiving and conducting a liquid, a liquid inlet 112 and a liquid outlet 114, in such a way that the liquid can flow in through the liquid inlet into the volume and can flow out through the liquid outlet, wherein at least one heating element 258/260 is arranged in the volume, wherein at least one deviating device 262 is provided in such a way that the liquid flowing from the liquid inlet to the liquid outlet is deviated so that a flow path is increased, and further wherein  the electrical heating apparatus is configured in such a way that it can be mounted and vented in at least two different installation positions. 
 

8.  Electrical heating apparatus according to claim 1, wherein the deviating device 262 is arranged and oriented in such a way that a cross section of a liquid feed perpendicularly to a longitudinal extent of the deviating device narrows or widens in the shape of a funnel starting from the liquid inlet and/or the liquid outlet, and/or the deviating device extends diagonally from a first side to a second side. 

    PNG
    media_image11.png
    810
    561
    media_image11.png
    Greyscale
 

    PNG
    media_image11.png
    810
    561
    media_image11.png
    Greyscale


Response to Arguments
Applicant's arguments filed 03/07/2022 have been fully considered but they are not persuasive. It is first noted that Applicant fails to respond to the rejection of claims under 35 USC 102 to Oh, Furstenau, Niederer and Arkashevski.  Applicant’s argument regarding claims rejected under 35 USC 102 to Breithaupt are not persuasive.  Applicant argues that element 49 is suggested as the deviating device by the Examiner.  In fact element 39 is indicated as reading on the “deviating device”.  As element 39 obviously performs as a deviating device Applicant’s arguments are not persuasive. Regarding the argument that the rotation of the Breithaupt device as proposed by the Examiner is not appropriate to read on the multiple installation positions, Applicant has not pointed to any language in the specification that specifically defines or enlightens what is meant by installation positions and as such the Examiner’s proposed rotation reads on the claimed limitation. 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOR S CAMPBELL whose telephone number is (571)272-4776. The examiner can normally be reached M,W-F 6:30-10:30, 12-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5172724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOR S CAMPBELL/
Primary Examiner
Art Unit 3761



/THOR S CAMPBELL/Primary Examiner, Art Unit 3761